DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fruchtnicht et al., U.S. Patent Application Publication No. 2015/0356478.

As per claims 6 and 9, Fruchtnicht et al. discloses a risk assessment system (element 102) that utilizes data in storage (element 106) regarding inspection results (element 112), deficiency accumulation (element 114), probability data (element 116), inspection scheduling (element 118), principal deficiency determination (element 120) and inspection results (122), wherein the system determines inspection frequency (figure 2, element 212), wherein an inspection frequency may be monthly (e.g. See Table 4, [0024]).
Separately, claims 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Amato et al., U.S. Patent No. 7,571,057.

With respect to claim 6, D’Amato et al. discloses a turbine degradation monitoring system (10) that requires a model of physical parameters responsible for the degradation of the steam path and a separate physics-based model that corresponds to each type of degradation considered (e.g. See C2 L49-62). A filter (16) generates responses that are degradation signature signals (24) that are used to create a database of signals which is accessed during continuous operation of the turbine monitoring system (e.g. See C2 L63- C 3L18).

As per claim 9, since D’Amato clearly discloses the condition monitoring system for a turbine to occur continuously, over real time, clearly a monthly basis for data
collection is inherent to the disclosed functions and or capabilities of D’Amato.

     
Allowable Subject Matter
Claims 1, 3-5 and 11-12 are allowed.

Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        December 1, 2022
/RDH/